Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Of Counsel
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON



     LORI SUE WELLS,                                                           6: 18-cv-01268-AC
             Plaintiff,
                                                                    ORDER FOR ATTORNEY
           v.                                                  FEES UNDER 42 U.S.C. § 406(b)

     COMMISSIONER OF SOCIAL SECURITY,
           Defendant.



         After considering Plaintiffs Unopposed Motion, Plaintiffs Motion is hereby granted as

follows: Merrill Schneider is allowed an attorney's fee under the Social Security Act, 42 U.S.C. §

406(b), in the amount of $27,258.75, to be paid out of the claimant's past-due benefits. Plaintiffs

counsel shall refund the amount of $6,859.09 already received by counsel under the Equal Access

to Justice Act.

         Any funds withheld by the Commissioner in anticipation of an order under Section

406(b), less an administrative assessment pursuant to 42 US.C. 406(d), may be paid to Merrill

Schneider, NW Disability benefits, LLC dba Kerr Robichaux & Carroll (TID XX-XXXXXXX), 1 PO

Box 14490, Pmiland, OR 97293, consistent with this order. If, however, the Commissioner has




1
    Formerly known as Schneider Kerr & Robichaux.
not withheld past-due benefits sufficient to satisfy this order and Plaintiffs attomey reports he

has been unable to collect the fee from the claimant, the Commissioner will satisfy this Order via

the procedures i~ Program Operatiuanual System (POMS) GN 03920.055.C.

       Dated this -'-''---- day of ' < ~ ~                   , 2021.




                                                     Judg~ Jqhn V. Acosta
                                                     Unite'q_Jtates Magistrate Judge
